UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1827


In re:   CHASE CARMEN HUNTER

                      Petitioner.



                 On Petition for Writ of Mandamus.
                       (No. 5:14-cv-00733-FL)


Submitted:   October 20, 2015                Decided:   October 22, 2015


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Chase Carmen Hunter, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Chase    Carmen    Hunter    petitions     for     a    writ    of    mandamus

directing       the   district    court    to    act     on    her     motion    for    a

temporary restraining order and to grant her various other forms

of relief.        The district court docket for the underlying case

reveals no undue delay, and Hunter is not otherwise entitled to

the extraordinary relief she seeks here.                      See United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003).                        Accordingly,

although we grant leave to proceed in forma pauperis, we deny

the mandamus petition.              We also deny as moot her motion to

correct the docket.          We dispense with oral argument because the

facts    and    legal     contentions    are    adequately       presented       in   the

materials       before    this   court    and   argument       would    not     aid    the

decisional process.



                                                                     PETITION DENIED




                                          2